Rehearing granted, January 11, 2006

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2087



MATHURIN MARC OLAMA ONANA,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-556-660)


Submitted:   July 22, 2005            Decided:   September 23, 2005


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Steven Kreiss, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, M. Jocelyn Lopez Wright, Assistant
Director, Michelle E. Gorden, Senior Litigation Counsel, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Mathurin Marc Olama Onana, a native and citizen of

Cameroon, petitions for review of an August 4, 2004 order of the

Board of Immigration Appeals (“Board”) denying his second motion to

reopen immigration proceedings.           For the reasons set forth below,

we dismiss the petition for review as moot.

             In his second motion to reopen, Onana claimed that former

counsel was ineffective for failing to pursue a hardship waiver

pursuant to 8 U.S.C. § 1186a(c)(4)(A) (2000) based on Onana’s

contention that his removal would cause hardship to his United

States citizen child.           In its order, the Board denied Onana’s

motion to reopen on procedural grounds and declined to reach the

merits of Onana’s ineffective assistance of counsel claim.

             While Onana’s petition for review of the Board’s denial

of his motion to reopen was pending before this court, Onana filed

a   motion   to    reconsider    with    the    Board.     In   an   order   dated

October 28, 2004, the Board denied the motion to reconsider.                    In

rendering    its    decision,    it     considered   the   merits    of   Onana’s

ineffective assistance of counsel claim and concluded that the case

did not warrant reopening.*




      *
      We note that Onana did not file a petition for review of the
Board’s order denying reconsideration and thus we have no
jurisdiction to review that decision. See Stone v. INS, 514 U.S.
386, 405 (1995).

                                        - 2 -
            Upon     review,       we    find     that     the   Board’s    order of

October 28, 2004, has rendered Onana’s petition for review moot.

A federal court has no authority to render decisions on moot

questions.       Church of Scientology of Cal. v. United States, 506

U.S. 9, 12 (1992).      “[A] case is moot when the issues presented are

no longer ‘live’ or the parties lack a legally cognizable interest

in the outcome.”       Powell v. McCormack, 395 U.S. 486, 496 (1969).

“This case-or-controversy requirement subsists through all stages

of federal judicial proceedings, trial and appellate.”                      Lewis v.

Con’l Bank Corp., 494 U.S. 472, 477-78 (1990).                   Thus, “if an event

occurs while a case is pending on appeal that makes it impossible

for the court to grant ‘any effectual relief whatever’ to a

prevailing   party,     the    appeal      must    be    dismissed.”       Church    of

Scientology of Cal., 506 U.S. at 12 (citations omitted).

            We     conclude    that      the     Board’s      subsequent   order     of

October 28, 2004, has rendered it impossible for this court to

grant Onana “any effectual relief whatever.”                     Id.   Even if this

court were to find that the Board abused its discretion in denying

Onana’s   second     motion    to       reopen    on     procedural    grounds,     the

appropriate remedy would be for us to remand the case to the Board

for a consideration of his ineffective assistance of counsel claim

on the merits.         The Board, however, has already examined and

addressed    the    merits    of    this    claim       and   determined   that     the

circumstances do not warrant reopening Onana’s removal proceedings.


                                         - 3 -
Onana has waived any further review of this determination by

failing to file a petition for review of the Board’s denial of his

motion to reconsider.

           Accordingly, we dismiss the petition for review as moot.

We   dispense   with   oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         PETITION DISMISSED




                                  - 4 -